SCHEDULE 2 WORLDWIDE NETWORK OF SUBCUSTODIANS COUNTRY Argentina Australia Austria Bahrain Bangladesh Belgium Benin Bermuda Botswana Brazil Bulgaria Burkina Faso Canada Cayman Islands Channel Islands Chile Chile China (Shanghai and Shenzhen) Colombia Costa Rica Croatia Cyprus Czech Republic Denmark Ecuador Egypt Estonia Euromarket Euromarket Finland France France Germany Ghana Greece Guinea Bissau Hong Kong Hungary Iceland Iceland SUBCUSTODIAN Citibank, N.A. National Australia Bank Limited UniCredit Bank Austria AG HSBC Bank Middle East Limited Standard Chartered Bank Bangladesh Citibank International Plc Société Générale de Banques en Côte dlvoire HSBC Bank Bermuda Limited Stanbic Bank Botswana Ltd. Citibank, N.A. ING Bank N.V. Société Générale de Banques en Côte dlvoire CIBC Mellon Trust Company The Bank of New York Mellon The Bank of New York Mellon Banco Itau S.A. (Chile) Banco de Chile HSBC Bank (China) Company Limited Cititrust Colombia S.A. Banco Nacional de Costa Rica Privredna Banka Zabreb d.d. BNP Paribas Securities Services, Athens ING Bank N.V. Danske Bank A/S Banco de la Produccion SA HSBC Bank Egypt S.A.E. SEB Bank AS Clearstream Banking Luxembourg S.A. Euroclear Bank Skandinaviska Enskilda Banken AB (publ) Helsinki Branch BNP Paribas Securities Services Citibank International Plc BNY Mellon Asset Servicing GmbH Stanbic Bank Ghana Ltd. BNP Paribas Securities Services, Athens Société Générale de Banques en Côte dlvoire The Hongkong and Shanghai Banking Corporation, Limited ING Bank NV. Landsbankinn hf. (effective May 3, 2011) Islandsbanki hf BNY Schedule 2.doc 1 Rev. 09/1/2011 COUNTRY India Indonesia Ireland Israel Italy Ivory Coast Japan Japan Jordan Kazakhstan Kenya Kuwait Latvia Lebanon Lithuania Luxembourg Malaysia Mali Malta Mauritius Mexico Morocco Namibia Netherlands New Zealand Niger Nigeria Norway Oman Pakistan Palestinian Autonomous Area Peru Philippines Poland Portugal Qatar Romania Russia Russia Saudi Arabia Senegal Serbia Singapore Singapore Slovak Republic Slovenia Slovenia SUBCUSTODIAN Deutsche Bank AG HSBC Ltd. The Bank of New York Mellon, London Bank Hapoalim B.M. Intesa Sanpaolo S.p.A Société Générale de Banques en Côte dlvoire - Abidjian The Bank of Tokyo-Mitsubishi UFJ Ltd. Mizuho Corporate Bank, Limited HSBC Bank Middle East Limited HSBC Bank Kazakhstan CFC Stanbic Bank Limited HSBC Bank Middle East Ltd. AS SEB banka HSBC Bank Middle East Limited SEB Bankas AB Banque et Caisse dEpargne de lEtat HSBC Bank Malaysia Berhad Société Générale de Banques en Côte dlvoire HSBC Bank Malta plc The Hongkong and Shanghai Banking Corporation Banco Nacional de Mexico Citibank Maghreb Standard Bank Namibia Ltd. The Bank of New York Mellon SA/NV National Australia Bank New Zealand-National Nominees Ltd. Société Générale de Banques en Côte dlvoire Stanbic IBTC Bank Plc DnB NOR Bank ASA HSBC Bank Middle East Limited Deutsche Bank AG Karachi. HSBC Bank Middle East, Ramallah Citibank, N.A. Sucural de Lima The Hongkong and Shanghai Banking Corporation Manila ING Bank Slaski S.A. Citibank International Plc HSBC Bank Middle East Limited, Doha ING Bank N.V. ING Bank (Eurasia) ZAO ZAO Citibank Moscow HSBC Saudi Arabia Limited Société Générale de Banques en Côte dlvoire UniCredit Bank Austria AG United Overseas Bank Limited DBS Bank Ltd. ING Bank N.V. UniCredit Banka Slovenia d.d. UniCredit Bank Austria AG BNY Schedule 2.doc 2 Rev. 09/1/2011 COUNTRY South Africa South Korea Spain Spain Sri Lanka Swaziland Sweden Switzerland Switzerland Taiwan Thailand Thailand Togo Trinidad & Tobago Tunisia Turkey Uganda Ukraine United Arab Emirates United Kingdom United Kingdom United States Uruguay Venezuela Vietnam Zambia Zimbabwe SUBCUSTODIAN Standard Bank of South Africa The Hongkong and Shanghai Banking Corporation Banco Bilbao Vizcaya Argentaria S.A. Santander Investment Services, S.A. The Hongkong and Shanghai Banking Corporation Standard Bank Swaziland Limited Skandinaviska Enskilda Banken Credit Suisse AG UBS AG, Zurich Standard Chartered Bank (Taiwan) Limited The Hongkong and Shanghai Banking Corporation Bangkok Bank Ltd. Société Générale de Banques en Côte dlvoire Republic Bank Ltd Banque Internationale Arabe de Tunisie Deutsche Bank AS Stanbic Bank Uganda Ltd. ING Bank Ukraine HSBC Bank Middle East Limited, Dubai The Bank of New York Mellon Deutsche Bank AG (The Depository & Clearing Centre) The Bank of New York Mellon Banco Itau Uruguay S.A. Citibank, N.A., Sucural HSBC Bank (Vietnam) Ltd. Stanbic Bank Zambia Ltd. Stanbic Bank Zimbabwe Ltd. BNY Schedule 2.doc 3 Rev. 09/1/2011
